The plaintiff acted as housekeeper and nurse for the defendant’s testatrix, Mrs. Weltha A. Treadwell, during the latter’s last illness.' The deceased was suffering from tuberculosis and finally became bedridden, requiring the special attention such a condition demands. The plaintiff’s services covered a period of twenty-nine weeks.
Declaring upon an account annexed with a count in quantum meruit added, the plaintiff recovered a verdict of $433.82 in the court below, which the defendant seeks to set aside upon motion, claiming that the services were rendered gratuitously, or if not, the verdict is excessive and in fact accord and satisfaction was executed.
The plaintiff’s claim, that she left a remunerative employment and undertook the care of Mrs. Treadwell and her home at the latter’s request, with a mutual understanding that her services were to be paid for, was evidently accepted by the jury as true, as was her denial of any settlement or arrangement amounting to an accord and satisfaction. The amount of wages to be paid not being fixed by the parties, their value was for the jury to determine. The verdict is neither excessive nor clearly wrong. Motion overruled.